I dissent. Under Section 42-1-58, R.S.U. 1933, quoted in the prevailing opinion, is the "right of [the] * * * dependents to recover against such third person" to which the employer or insurance carrier is subrogated. The right to recover against such third person which vested in the dependents upon the death of the employee was the right to recover the damage done to them by the wrongdoer, the right to recover the monetary value to them of the decedent's life. This right was transferred by operation of law to *Page 410 
the insurance carrier upon the dependents' election to take compensation and the payment thereof. It was not part of this right but all of it. Such insurance carrier in pressing its cause of action would be required to adduce evidence of the actionable wrong of the third party and of the damage done to those in whomthe right of action was prior to the election and payment which effected the statutory assignment. Compare Baker v. Wycoff,95 Utah 199, 79 P.2d 77.
Such is the import of the proviso in the statute to the effect that if the recovery by the insurance carrier be in excess of the amount of compensation paid, such excess be paid to the dependents.
If the limit of damages in an action by the assignee were the amount of compensation by it paid, there could be no excess. The measure of damages must then be other than such amount. We must assume that the legislature in providing for disposition of any excess supposed that an amount in excess of the compensation paid could, under proper instructions upon the measure of damages, be awarded. The damages, it seems clear, which the plaintiff, subrogated to the rights of the dependents, is entitled to recover are to be measured by the pecuniary loss caused the dependents by the death of the decedent. That such is the measure of damages under our "death statute," § 104-3-11, R.S.U. 1933, is the holding of Rogers v. Rio Grande W.R. Co., 32 Utah 367,90 P. 1075, 125 Am. St. Rep. 876. See, also Parmley v. PleasantValley Coal Co., 64 Utah 125, 228 P. 557.
True, if the import of Section 42-1-58, R.S.U. 1933, quoted in the opinion of the court, were that the cause of action thereby vested in the employer or insurance carrier was to recover for the damage done to such employer or insurance carrier by the wrongdoer, in causing the death of the employee, the theory of the opinion of the court would be correct. See Ridley v.United Sash  Door Co., 98 Okla. 80, 224 P. 351. That such is not the intendment is evidenced *Page 411 
by the inescapable implication thereof relative to the measure of damages.
It does not follow that because the insurance carrier must allege facts showing that the cause of action is vested in it (by alleging payment by it of compensation after election by the dependents or injured employee) that it thereby evidences a different cause of action than that vested in the dependents or employer prior to the events effecting subrogation. If such were the case, then an objection to any suit of an assignee on the ground that the cause was not assignable, or to that of any executor or administrator on the ground that the action did not survive, could effectively be met by the former by arguing that in order to state a cause of action in him he had to allege an assignment; and by the latter by pointing to the necessary allegations in his complaint asserting his appointment and qualification as administrator; thus in either case exhibiting according to the court's opinion, as I understand it, a different cause than that evidenced where such allegations are wanting.
Clearly the cause of action sued on by the insurance carrier is that which vested in the dependents, and the allegations showing to the court that the former has been subrogated to the right to recover thereon merely shows that he is the proper party plaintiff.
I am further of the opinion that such statutory right to sue for the wrongful death of another as is given by our statute does not survive and hence is not assignable. There are apparently conflicting views on this proposition. See 16 Am.Jur. 42, 43, §§ 54, 55. However, some decisions turn on the wording of the "death statute" or on other statutes of the particular jurisdiction relative to survivorship. I find nothing in our statute, § 104-3-11, R.S.U. 1933, nor in our statutes relative to survivability of actions, §§ 102-11-5, 102-11-6, and 102-11-7, R.S.U. 1933, which expressly or by inference causes such action to survive.
"The only test of assignability in this state is whether the cause of action survives and passes to the personal representative of a *Page 412 
decedent." National Union Fire Ins. Co. v. Denver  R.G.R.Co., 44 Utah 26, 137 P. 653, 655.
I think that the conclusion of non-survivability is more certainly reached under the statute, § 42-1-58, R.S.U. 1933, under consideration. Thereby the right of action is given the dependents, should they elect to sue, not to the heirs or personal representative for the benefit of the latter. Section 104-3-11 (providing a right of action in the heirs or the personal representative of the deceased for injuries resulting in the death of the latter) excepts therefrom cases covered by 42-1-58. The earlier statute, § 3132, Chap. 67, Laws of Utah 1921, amended in 1933 by 42-1-58, made compensation the exclusive remedy where the injury or death of the employee was caused by the wrongful act of a third person, but provided that as a condition to receiving compensation the employee or dependents, as the case might be, should assign any cause of action existing against the wrongdoer to the one liable for the payment of compensation. Chapter 67, Laws of Utah 1921 provided that the dependents or the personal representative, and not the heirs should have the right and power to make the assignment. § 3133. It further provided that "such cause of action is by this section made assignable, whether it be for injury or death." The quoted provision does not appear in the statute under consideration and the section in which it did appear was repealed at the time of the adoption of the Revised Statutes of Utah 1933. See § 88-1-2, R.S.U. 1933. The action of the legislature in repealing the statute wherein such provision appeared, and at the same time enacting the statute in its present form providing for subrogation, is some evidence of a legislative intent to restrict the right of assignment.
In Lang v. Brooklyn City R. Co., 217 A.D. 501,217 N.Y.S. 277, 279, affirmed 247 N.Y. 551, 161 N.E. 178, the injured employee elected to take compensation which was paid by the insurance carrier, the latter receiving an assignment of the employee's right of action against the *Page 413 
third party. Thereafter the insurance carrier in effect assigned back to the employee any amount recovered above the amount paid by it as insurance carrier, and it was attempted to make such employee a party plaintiff. The appellate division of the Supreme Court, in upholding the action of the trial court in striking the name of the employee as party plaintiff, asserted as one of several bases of its decision: "One [objection] is that, it being essentially a tort claim, it cannot be assigned, except by special permit of statute. This permission is granted in respect of the employee's right to assign his claim against a third party, but the statute does not further give any right of the subrogee or insurance carrier to reassign to the injured person any part of its recovery over and above what it had to pay as compensation. He has his election to sue, or to take the compensation benefits, and this transaction of reassignment nullifies the apparent scheme of the statute." This last observation of the New York court is peculiarly apt when applied to the scheme of the statute here involved.
To summarize: (1) The cause of action in question is such that it is, absent statutory authorization, not assignable; (2) the provisions of our statute subrogating the employer or insurance carrier to the dependents' right to sue the negligent third party does not evidence a legislative intent to clothe the cause of action with the character of general assignability; (3) Such cause of action is not made assignable by any other provision of our statutes.
Hence the trial court's ruling to such effect was correct and should be affirmed. *Page 414